                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

MAURICE LEE SOLEDAD,                                   Case No. 1:18-cv-572
    Plaintiff,
                                                       Black, J.
       vs                                              Bowman, M.J.

ATTORNEY GENERAL                                       REPORT AND
MIKE DEWINE, et al.,                                   RECOMMENDATION
     Defendants.


       On August 13, 2018, plaintiff initiated this prisoner civil rights action brought pursuant to

42 U.S.C. § 1983 by filing a motion for leave to proceed in forma pauperis. (See Doc. 1).

However, because plaintiff failed to submit a certified copy of his trust fund account statement as

required by the Prison Litigation Reform Act of 1995, 28 U.S.C. § 1915(a)–(h), the undersigned

issued a Deficiency Order requiring that plaintiff either pay the full filing fee or submit to the

Court a certified copy of his prison trust fund account statement within thirty (30) days. (Doc.

2). Plaintiff was advised that “[i]f plaintiff fails to comply with this Order, the Court shall

dismiss his case for want of prosecution.” (Id. at PageID 39).

       Plaintiff submitted a second motion for leave to proceed in forma pauperis on August 29,

2018. (Doc. 3). However, because plaintiff still failed to provide the Court with a certified copy

of his trust fund account statement (or institutional equivalent) as required by the PLRA, the Court

issued a second Deficiency Order on September 20, 2018, requiring that plaintiff pay the full filing

fee or submit to the Court a certified copy of his prison trust fund account statement (or institutional

equivalent) for the preceding six-month period within thirty (30) days. (Doc. 4). Plaintiff was

again advised, that if he fails to comply with the Order, the Court shall dismiss his case for want

of prosecution.
       To date, more than thirty days after the Court’s September 20, 2018 Order, plaintiff has

failed to comply with the Order of the Court.

        “District courts have the inherent power to sua sponte dismiss civil actions for want of

prosecution to manage their own affairs so as to achieve the orderly and expeditious disposition

of cases.” Link v. Wabash R.R., 370 U.S. 626, 630–631 (1962). See also Jourdan v. Jabe, 951

F.2d 108, 109 (6th Cir. 1991). Failure of a party to respond to an order of the court warrants

invocation of the Court’s inherent power. See Fed. R. Civ. P. 41(b). Accordingly, this case

should be dismissed for plaintiff’s failure to comply with the Court’s August 16, 2018 and

September 20, 2018 Orders. In re Alea, 286 F.3d 378, 382 (6th Cir. 2002).

       It is therefore RECOMMENDED that this matter be DISMISSED for lack of

prosecution.

       IT IS SO RECOMMENDED.




                                                        s/ Stephanie K. Bowman
                                                     Stephanie K. Bowman
                                                     United States Magistrate Judge




                                                2
                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

MAURICE LEE SOLEDAD,                                  Case No. 1:18-cv-572
    Plaintiff,
                                                      Black, J.
       vs                                             Bowman, M.J.

ATTORNEY GENERAL
MIKE DEWINE, et al.,
     Defendants.

                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations. This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report objected

to and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based in whole or in part upon matters occurring on the record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs. A party may respond to another party’s objections

WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).
